MEMORANDUM**
Ineffective assistance of counsel claims are not ordinarily appropriate for review on direct appeal. United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000). Because factual ambiguities appear with some frequency in the record on appeal, Barrow’s claim would be better suited for habeas review.
*389The district court judge was well within his discretion in redacting the testimony read back to the jury, see United States v. Verduzco, 373 F.3d 1022, 1030 n. 3 (9th Cir.2004), and Barrow has not presented any evidence that the judge’s actions were prejudicial.
Finally, Barrow’s sentencing claim is moot in light of his release from federal custody. United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.